EXHIBIT 10.13

AGREEMENT OF PURCHASE AND SALE

          THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) dated as of
July 6, 2012, is by and between BARBER LANE INVESTORS, LLC, a Delaware limited
liability company (“Seller”), and PERICOM SEMICONDUCTOR CORPORATION, a
California corporation (collectively, “Buyer”).

ARTICLE I

PURCHASE AND SALE OF PROPERTY

          Section 1.1 Sale. Seller hereby agrees to sell and convey to Buyer,
and Buyer hereby agrees to purchase from Seller, subject to the terms and
conditions set forth herein, the following:

                    (a) that certain real property commonly known as 1545 Barber
Lane, and located in the City of Milpitas, County of Santa Clara, State of
California, and being more particularly described in Exhibit A attached hereto
(the “Real Property”);

                    (b) all of Seller’s right, title and interest in and to all
rights, privileges and easements appurtenant to the Real Property, including,
without limitation, all minerals, oil, gas and other hydrocarbon substances on
and under the Real Property, as well as all development rights, air rights,
water, water rights, riparian rights and water stock relating to the Real
Property and any rights-of-way or other appurtenances used in connection with
the beneficial use and enjoyment of the Real Property and all of Seller’s right,
title and interest in and to all roads and alleys adjoining or servicing the
Real Property (collectively, the “Appurtenances”);

                    (c) all of Seller’s right, title and interest in and to all
improvements and fixtures located on the Real Property, including, without
limitation, all apparatus, equipment and appliances used in connection with the
operation or occupancy of the Real Property, such as heating and air
conditioning systems and facilities used to provide any utility, refrigeration,
ventilation, garbage disposal, or other services on the Real Property
(collectively, the “Improvements”);

                    (d) the personal property owned by Seller, if any, located
on the Real Property and used exclusively in the operation or maintenance of the
Real Property, as described on Schedule 1 attached hereto (the “Personal
Property”); and

                    (e) any intangible personal property now or hereafter owned
by Seller and used in the ownership, use or operation of the Real Property,
Improvements and Personal Property, including, without limitation, any Leases
(defined below), and Seller’s interest in all security deposits and prepaid
rent, if any, under Leases and any and all guaranties of the Leases), utility
contracts, any contracts or other agreements or rights relating to the
ownership, use and operation of the Property, as defined below (except that, to
the extent that any such contracts or other agreements are part of portfolio
agreements, they shall not be assignable) (collectively, the “Intangible
Property”).

1

--------------------------------------------------------------------------------



          All of the items referred to in subsections (a), (b), (c), (d) and (e)
above are collectively referred to as the “Property.”

          Section 1.2 Purchase Price; Independent Contract Consideration.

                    (a) The purchase price of the Property is Seven Million Six
Hundred Ninety-Six Thousand Dollars ($7,696,000) (the “Purchase Price”).

                    (b) The Purchase Price shall be paid as follows:

                              (i) Upon execution of this Agreement, Buyer shall
deposit in escrow with First American Title Insurance Company, 1737 N. 1st St.,
Suite 500, San Jose, California 95112, Attention Linda Tugade (the “Title
Company”) an all cash payment in the amount of Five Hundred Thousand Dollars
($500,000) (the “Initial Deposit”). Except as otherwise expressly provided in
this Agreement, following the expiration of the Contingency Period, the Initial
Deposit shall be non-refundable to Buyer. The Initial Deposit shall be held in
an interest bearing account and all interest thereon shall be deemed a part of
the Initial Deposit. At the Closing, as defined in Section 1.2(b)(iv) below, the
Initial Deposit shall be paid to Seller and credited against the Purchase Price.

                              (ii) If Buyer delivers an Approval Notice (as
herein defined), then on or before the end of the Contingency Period (as herein
defined), Buyer shall deposit in escrow with the Title Company an all cash
payment in the amount of Five Hundred Thousand Dollars ($500,000), which shall
be in addition to the Initial Deposit (the “Second Deposit;” and, together with
the Initial Deposit, is herein referred to as the “Deposit”). Except as
otherwise expressly provided in this Agreement, the Second Deposit shall be
non-refundable to Buyer. The Second Deposit shall be held in an interest bearing
account and all interest thereon shall be deemed a part of the Second Deposit.
At the Closing, the Second Deposit shall be paid to Seller and credited against
the Purchase Price.

                              (iii) IF THE SALE OF THE PROPERTY IS NOT
CONSUMMATED DUE TO THE FAILURE OF ANY CONDITION PRECEDENT, THEN THE TITLE
COMPANY SHALL RETURN THE DEPOSIT TO BUYER. IF THE SALE OF THE PROPERTY IS NOT
CONSUMMATED SOLELY DUE TO SELLER’S DEFAULT HEREUNDER, THEN, AS BUYER’S SOLE AND
EXCLUSIVE REMEDY, BUYER MAY EITHER: (1) TERMINATE THIS AGREEMENT AND RECEIVE A
REFUND OF THE DEPOSIT AND REIMBURSEMENT BY SELLER OF BUYER’S ACTUAL THIRD PARTY
COSTS INCURRED IN CONNECTION WITH THIS AGREEMENT (NOT TO EXCEED $75,000 IN THE
AGGREGATE), IN WHICH EVENT NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER (EXCEPT AS PROVIDED IN SECTIONS 7.1, 10.3 AND 10.12
BELOW), OR (2) ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT. THE PARTIES HAVE
AGREED THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A FAILURE TO CONSUMMATE THE
SALE DUE TO BUYER’S DEFAULT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE

2

--------------------------------------------------------------------------------



AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD
INCUR IN THE EVENT OF BUYER’S DEFAULT. IN THE EVENT BUYER FAILS, WITHOUT LEGAL
EXCUSE, TO COMPLETE THE PURCHASE OF THE PROPERTY, THE DEPOSIT MADE BY BUYER
SHALL BE FORFEITED TO SELLER AS THE SOLE AND EXCLUSIVE REMEDY AVAILABLE TO
SELLER FOR SUCH FAILURE. BY PLACING THEIR INITIALS BELOW, EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT
THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS
AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THIS
SECTION 1.2(b)(iii) IS NOT INTENDED TO LIMIT SELLER’S RIGHTS UNDER SECTIONS 7.1,
10.3 AND 10.12 OF THIS AGREEMENT.

 

 

 

 

 

Initials:

 

 

 

 

 

 

 

 

 

 

 

Seller

 

Buyer

                              (iv) The balance of the Purchase Price shall be
paid to Seller in immediately available funds via wire transfer at the
consummation of the purchase and sale contemplated hereunder (the “Closing”).

                    (c) A portion of the Deposit equal to the amount of One
Hundred Dollars ($100) (the “Independent Contract Consideration”), which amount
Seller and Buyer agree has been bargained for as consideration for Seller’s
execution and delivery of this Agreement and Buyer’s right to inspect the
Property pursuant to this Agreement, shall be independent of any other
consideration or payment provided for in this Agreement and is non-refundable in
all events. Buyer’s obligation to pay the Independent Contract Consideration
shall survive the Closing or, if the purchase and sale is not consummated, any
termination of this Agreement.

ARTICLE II

CONDITIONS

               Section 2.1 Buyer’s Conditions Precedent. Buyer’s obligation to
purchase the Property is conditioned upon the following:

                    (a) Buyer’s review and approval of a commitment for title
insurance, together with copies of the underlying documents (the “Title
Commitment”), and a current “as built” survey in sufficient detail to support
the issuance of the Title Policy as provided in Section 4.2 (the “Survey”).
Seller has delivered to Buyer an existing survey of the Property in Seller’s
possession and control. Buyer, at its sole cost and expense, shall obtain the
Survey and deliver the Survey to the Title Company at least ten (10) business
days prior to the expiration of the Contingency Period.

                              (i) Buyer shall advise Seller by written notice,
four (4) business days prior to the end of the Contingency Period, what
exceptions to title, if any, will be accepted by Buyer. Seller shall have two
(2) business days after receipt of Buyer’s objections to give Buyer: (A) notice
that Seller will remove such objectionable exceptions on or before the Closing
Date

3

--------------------------------------------------------------------------------



(as defined in Section 9.2 below); or (B) notice that Seller elects not to cause
such exceptions to be removed. If Seller gives Buyer notice under clause (B),
Buyer may elect on or before the expiration of the Contingency Period to (X)
waive its objections to title and proceed with the purchase without offset or
credit against the Purchase Price, or (Y) terminate this Agreement and receive a
refund of the Deposit, in which event neither party shall have any further
rights or obligations hereunder (except as provided in Sections 7.1, 10.3 and
10.12 below). If Seller fails to give Buyer notice within two (2) business days
after receipt of Buyer’s objections, then Seller shall be deemed to have elected
to give Buyer notice under clause (B). If Seller gives Buyer notice under clause
(B), and Buyer fails to give Seller notice of its election on or before the
expiration of the Contingency Period, then Buyer shall be deemed to have elected
to terminate this Agreement, the Deposit shall be returned to Buyer, and neither
party shall have any further rights or obligations hereunder except as provided
in Sections 7.1, 10.3 and 10.12 below. If Seller shall give notice pursuant to
clause (A) and shall fail to remove any such objectionable exceptions from title
prior to the Closing Date, then Buyer may elect to terminate this Agreement, the
Deposit shall be returned to Buyer, and neither party shall have any further
rights or obligations hereunder except as provided in Sections 7.1, 10.3 and
10.12 below. All deed of trust liens are deemed objected to by Buyer.

                              (ii) Whether or not Buyer shall have furnished to
Seller any notice of title objections pursuant to the foregoing provisions of
this Agreement, Buyer may, at or prior to Closing, notify Seller in writing of
any objections to title first raised by the Title Company between (a) the
expiration of the Contingency Period, and (b) the date on which the transaction
contemplated herein is scheduled to close, and which: (1) are not the result of
Buyer’s acts, (2) do not constitute exceptions which Buyer has approved or
waived pursuant to Section 2.1(a)(i) above, and (3) do not constitute exceptions
arising as a result of the Survey. Buyer shall advise Seller of its additional
title objections by written notice within two (2) business days of learning of
the additional title matter. Seller shall have until the earlier of (x) two (2)
business days after receipt of Buyer’s objections, or (y) the Closing Date, to
give Buyer notice that (i) Seller will remove such objectionable exceptions; or
(ii) Seller elects not to cause such exceptions to be removed. If Seller gives
Buyer notice under clause (ii), Buyer may elect within one (1) business day
after receipt of Seller’s notice to (i) waive its objections to title and
proceed with the purchase without offset or credit against the Purchase Price,
or (ii) terminate this Agreement and receive a refund of the Deposit, in which
event neither party shall have any further rights or obligations hereunder
(except as provided in Sections 7.1, 10.3 and 10.12 below). If Seller fails to
give Buyer notice within (x) two (2) business days after receipt of Buyer’s
objections, or (y) the Closing Date, whichever is earlier, then Seller shall be
deemed to have elected to give Buyer notice under clause (ii). If Seller gives
Buyer notice under clause (ii), and Buyer fails to give Seller notice of its
election within one (1) business day after receipt of Seller’s notice, then
Buyer shall be deemed to have elected to terminate this Agreement, the Deposit
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 7.1, 10.3 and 10.12 below.
If Seller shall give notice pursuant to clause (i) and shall fail to remove any
such objectionable exception on or before the Closing Date (as it may be
extended pursuant to any extension right provided in this Agreement), then Buyer
may elect to terminate this Agreement, the Deposit shall be returned to Buyer,
and neither party shall have any further rights or obligations hereunder except
as provided in Sections 7.1, 10.3 and 10.12 below. If Seller elects to attempt
to cure any such additional title objections, the date for Closing shall be
automatically extended until Seller completes the cure,

4

--------------------------------------------------------------------------------



but in no event shall the extension exceed thirty (30) days after the date for
Closing set forth in Section 9.2 hereof.

                              (iii) As of the Effective Date (as defined in
Section 10.20 below), the Property is encumbered by a certain Deed of Trust with
Absolute Assignment of Leases and Rents, Security Agreement and Fixture Filing
executed by Seller, as trustor, in favor of a trustee for the benefit of Wells
Fargo Bank, National Association (“Seller’s Lender”), which agreement secures a
loan made by Seller’s Lender to Seller. As a condition to Buyer’s obligation to
close the transaction contemplated by this Agreement, Buyer shall have approved
Lender’s Consent (as defined below) no later than the Lender Approval Deadline
in accordance with this Section 2.1(a)(iii). Within five (5) business days after
the Effective Date, Seller shall deliver to Buyer a copy of Seller’s Lender’s
written consent (“Lender’s Consent”) approving this Agreement and the
transaction contemplated herein. Any such Lender’s Consent shall be redacted to
maintain the confidentiality of certain terms of the loan made by Seller’s
Lender to Seller. Within two (2) business days after Buyer’s receipt of the
Lender’s Consent from Seller (the “Lender Approval Deadline”), Buyer shall
either (A) approve such Lender’s Consent by delivery of written notice thereof
(a “Consent Approval Notice”) to Seller within such two (2) business day period,
in which case the closing condition set forth in this Section 2.1(a)(iii) shall
be deemed satisfied, or (B) disapprove of the Lender’s Consent, in which case
this Agreement shall automatically terminate and neither party shall have any
further rights or obligations hereunder except as provided in Section 7.1, 10.3
and 10.12 below. If Buyer fails to deliver a Consent Approval Notice within the
aforementioned two (2) business day period, then Buyer shall be deemed to have
elected to disapprove of Lender’s Consent under clause (B) above.

                    (b) Buyer’s review and approval of an economic feasibility
study.

                    (c) Buyer’s review and approval of all tenant leases and any
other occupancy agreements (hereinafter collectively referred to as the
“Lease(s)”).

                    (d) Buyer’s inspection and approval of the physical
condition of the Property, including, without limitation, the environmental
condition of the Property.

                    (e) Buyer’s review and approval of service contracts, and
other contracts or agreements of significance to the Property (hereinafter
collectively referred to as “Contracts”). Buyer shall determine which, if any,
of the Contracts Buyer will assume and so notify Seller prior to the expiration
of the Contingency Period; provided, that (i) to the extent that any such
Contracts are part of portfolio agreements, they shall not be assignable, and
(ii) to the extent that any such Contracts are not terminable by Seller in the
time frame between the expiration of the Contingency Period and the Closing,
Buyer shall assume such Contracts.

                    (f) Buyer’s review and approval of all the items described
on Schedule 2 hereto (the “Due Diligence Documentation”). To the extent in
Seller’s possession or control, Seller has delivered to Buyer (and Buyer
acknowledges such delivery) all of the items described on Schedule 2.

          Section 2.2 Contingency Period. Buyer shall have until 5:00 p.m.,
Pacific Time, on August 6, 2012, to review and approve the matters described in
Section 2.1(a)–(f) above (such

5

--------------------------------------------------------------------------------



period being referred to herein as the “Contingency Period”). Buyer’s approval
or disapproval of such matters shall be at Buyer’s sole discretion. If Buyer
elects to proceed with the purchase of the Property, then Buyer shall, before
the end of the Contingency Period, (i) notify Seller in writing that Buyer has
approved all of the matters described in Section 2.1(a)–(f) above (“the
“Approval Notice”), and (ii) deposit the Second Deposit into escrow with the
Title Company. If before the end of the Contingency Period Buyer fails to give
Seller the Approval Notice or deposit the Second Deposit, then Buyer shall be
deemed to have elected to terminate this Agreement, the Deposit shall be
returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 7.1, 10.3 and 10.12 below.

          Section 2.3 Seller’s Conditions Precedent. Notwithstanding anything to
the contrary in this Agreement, each of Seller’s obligations (a) to sell the
Property to Buyer and to close the transaction contemplated by this Agreement or
(b) to reimburse Buyer pursuant to Section 1.2(iii)(1) above, shall be
conditioned upon Buyer’s approval of Lender’s Consent no later than the Lender
Approval Deadline in accordance with Section 2.1(a)(iii) above.

ARTICLE III

BUYER’S EXAMINATION

          Section 3.1 Buyer’s Independent Investigation.

                    (a) Buyer acknowledges and agrees that it has been given or
will be given before the end of the Contingency Period, a full opportunity to
inspect and investigate each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:

                              (i) All matters relating to title, together with
all governmental and other legal requirements such as taxes, assessments,
zoning, use permit requirements and building codes.

                              (ii) The physical condition of the Property,
including, without limitation, the interior, the exterior, the structure, the
paving, the utilities, and all other physical and functional aspects of the
Property. Such examination of the physical condition of the Property shall
include an examination for the presence or absence of Hazardous Materials (as
defined below), which shall be performed or arranged by Buyer at Buyer’s sole
expense.

                              (iii) Any easements and/or access rights affecting
the Property.

                              (iv) The Leases and all matters in connection
therewith, including, without limitation, the ability of the tenants to pay the
rent.

                              (v) The Contracts.

                              (vi) All other matters of material significance
affecting the Property.

                     (b) BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT
AS EXPRESSLY PROVIDED IN SECTION 5.1 BELOW, SELLER IS

6

--------------------------------------------------------------------------------



SELLING AND BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS
AND THAT BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY
MATTERS CONCERNING THE PROPERTY, INCLUDING, WITHOUT LIMITATION: (i) the quality,
nature, adequacy and physical condition of the Property, including, but not
limited to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities and the electrical, mechanical, HVAC, plumbing,
sewage, and utility systems, facilities and appliances, (ii) the quality,
nature, adequacy, and physical condition of soils, geology and any groundwater,
(iii) the existence, quality, nature, adequacy and physical condition of
utilities serving the Property, (iv) the development potential of the Property,
and the Property’s use, habitability, merchantability, or fitness, suitability,
value or adequacy of the Property for any particular purpose, (v) the zoning or
other legal status of the Property or any other public or private restrictions
on use of the Property, (vi) the compliance of the Property or its operation
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions and restrictions of any governmental or quasi-governmental entity or
of any other person or entity, (vii) the presence of Hazardous Materials on,
under or about the Property or the adjoining or neighboring property, (viii) the
quality of any labor and materials used in any improvements on the Real
Property, (ix) the condition of title to the Property, (x) the Leases or
Contracts and (xi) the economics of the operation of the Property.

          Section 3.2 Release.

                    (a) Without limiting the above, except with respect to a
breach by Seller of any of the representations and warranties contained in
Section 5.1 hereof or Seller’s fraud, Buyer on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment manager, the
partners, trustees, shareholders, directors, officers, employees and agents of
each of them, and their respective heirs, successors, personal representatives
and assigns, from any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with the physical
condition of the Property or any law or regulation applicable thereto,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. Section 300f et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 5101 et seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.), the California Hazardous Waste
Control Law (California Health and Safety Code Sections 25100-25600), the
Porter-Cologne Water Quality Control Act (California Water Code Section 13000 et
seq.), and the Safe Drinking Water and Toxic Enforcement Act (California Health
and Safety Code Section 25249.5 et seq.).

                    (b) In connection with subsection (a) above, Buyer expressly
waives the benefits of Section 1542 of the California Civil Code, which provides
as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR

7

--------------------------------------------------------------------------------



DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.”

                    (c) The provisions of this Section 3.2 shall survive the
Closing.

ARTICLE IV

TITLE

          Section 4.1 Conditions of Title.

                    (a) At the Closing, Seller shall convey title to the Real
Property to Buyer by good and sufficient grant deed in the form of Exhibit B
attached hereto (the “Deed”).

                    (b) At the Closing, Seller shall transfer title to the
Personal Property by a bill of sale in the form attached hereto as Exhibit C
(the “Bill of Sale”).

                    (c) At the Closing, Seller shall transfer title to the
Intangible Property by an assignment and assumption of leases in the form
attached hereto as Exhibit D (the “Assignment and Assumption of Leases”), and an
assignment and assumption of Contracts, Warranties and Guaranties and other
intangible property in the form attached hereto as Exhibit E (the “Assignment
and Assumption of Contracts”).

          Section 4.2 Evidence of Title. Delivery of title in accordance with
the foregoing shall be evidenced by the willingness of the Title Company to
issue, at Closing, its extended Owner’s American Land Title Association Policy
of Title Insurance in the amount of the Purchase Price showing title to the Real
Property vested in Buyer, subject to no exceptions other than the following (the
“Title Policy”):

                    (a) Interests of tenants in possession;

                    (b) Non-delinquent liens for local real estate taxes and
assessments; and

                    (c) Any standard, preprinted conditions or exceptions to the
Title Commitment required by the Title Company, any exceptions disclosed by the
Title Commitment or any supplement thereto which Buyer has approved or waived
pursuant to Section 2.1(a)(i) or (ii) above, any exceptions to title which would
be disclosed by an inspection and/or survey of the Property, and any exceptions
or matters created by Buyer, its agents, employees or representatives.

          All of the foregoing exceptions shall be referred to collectively as
the “Conditions of Title.”

8

--------------------------------------------------------------------------------



ARTICLE V

SELLER’S REPRESENTATIONS AND WARRANTIES

          Section 5.1 Representations and Warranties of Seller. Seller
represents and warrants to Buyer that:

                    (a) Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
This Agreement (i) is and at the time of Closing will be duly authorized,
executed and delivered by Seller, (ii) is and at the time of Closing will be
legal, valid and binding obligations of Seller, and (iii) does not and at the
time of Closing will not violate any provision of any agreement or judicial
order to which Seller is a party or to which Seller or the Property is subject.
All documents executed by Seller which are to be delivered to Buyer at Closing
(i) are or at the time of Closing will be duly authorized, executed and
delivered by Seller, (ii) are or at the time of Closing will be legal, valid and
binding obligations of Seller, and (iii) do not and at the time of Closing will
not violate any provision of any agreement or judicial order to which Seller is
a party or to which Seller or the Property is subject.

                    (b) Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Federal Code.

                    (c) To the best of Seller’s knowledge, the list of leases in
Schedule 3 attached hereto is a complete list of all of the Leases covering the
Property as of the date hereof. To the best of Seller’s knowledge, the list of
service contracts in Schedule 4 attached hereto is a complete list of all of the
service contracts affecting the Property as of the date hereof (“Service
Contracts”). To the best of Seller’s knowledge, as of the Effective Date, no
written notice of default has been given or received under any of the Leases,
except as listed on Schedule 3.

                    (d) To the best of Seller’s knowledge, Seller has not
received written notice from any applicable governmental authority that the
Property is in violation of any laws, ordinances or regulations of any
applicable governmental authority having jurisdiction thereover or control
thereof.

                    (e) To the best of Seller’s knowledge, Seller has not
received written notice from any applicable governmental authority of any
pending or threatened special assessments or condemnation actions with respect
to the Property.

                    (f) To the best of Seller’s knowledge, Seller has received
no written notice that the Property is in violation of any federal, state, local
or administrative agency ordinance, law, rule, regulation, order or requirement
relating to environmental conditions or Hazardous Material (“Environmental
Laws”). For the purposes hereof, “Hazardous Material” shall mean any substance,
chemical, waste or other material which is listed, defined or otherwise
identified as “hazardous” or “toxic” under any federal, state, local or
administrative agency ordinance or law, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq. and the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., or any regulation, order, rule or requirement adopted thereunder,
as

9

--------------------------------------------------------------------------------



well as any formaldehyde, urea, polychlorinated biphenyls, petroleum, petroleum
product or by product, crude oil, natural gas, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel or mixture thereof, radon,
asbestos, and “source,” “special nuclear” and “by product” material as defined
in the Atomic Energy Act of 1954, 42 U.S.C. §§ 2011 et seq., as amended.

                    (g) Seller has not been the subject of any filing of a
petition under the Federal Bankruptcy Law or any federal or state insolvency
laws or laws for composition of indebtedness or for the reorganization of
debtors.

                    (h) Except as disclosed in Schedule 5 attached hereto, there
is no litigation filed against Seller that would adversely affect the current
use or operation of the Property or the ability of Seller to perform its
obligations under this Agreement.

          Section 5.2 Certain Limitations on Seller’s Representations and
Warranties. Notwithstanding anything to the contrary contained in this
Agreement, no claim for a breach of a representation or warranty by Buyer shall
be actionable if the breach in question results from or is based on a condition,
state of facts or other matter with respect to which Buyer has knowledge on or
prior to the Closing (such conditions, state of facts or other matters are
herein referred to as “Exception Matters”). If Buyer obtains knowledge of any
Exception Matters before the end of the Contingency Period and Buyer determines
to proceed with the purchase of the Property pursuant to Article II, then Buyer
shall consummate the acquisition of the Property subject to such Exception
Matters and without any adjustment to the Purchase Price. If Buyer obtains
knowledge of any Exception Matters after the end of the Contingency Period and
prior to Closing, Buyer may elect to either (i) proceed with the purchase of the
Property subject to such Exception Matters and without any adjustment to the
Purchase Price, or (ii) upon fifteen (15) days’ prior written notice to Seller
specifying the nature of the Exception Matters, Buyer may terminate this
Agreement and receive a refund of the Deposit; provided, that if Buyer so elects
to terminate this Agreement, Seller shall have the right, but not the
obligation, to cure such Exception Matters within such fifteen (15) day period
(and the Closing shall be delayed to the extent necessary to allow Seller the
entire fifteen (15) day period within which to effect such cure) and if Seller
cures such Exception Matters, then Buyer’s right to terminate this Agreement as
a result of such Exception Matters shall be null and void and this Agreement
shall continue without termination (and, if the Closing Date is extended,
Closing shall occur on the date that is five (5) days after Seller cures such
Exception Matters). If Buyer fails to make the election in (ii) within five (5)
days after obtaining knowledge of an Exception Matter, then Buyer shall be
deemed to have made the election under (i) above. Upon a termination of this
Agreement pursuant to this Section 5.2, neither party shall have any further
rights or obligations hereunder except as provided in Sections 7.1, 10.3 and
10.12 below.

          Section 5.3 Survival; Limitation of Liability. All representations and
warranties of Seller contained in this Agreement shall survive the Closing,
provided that Buyer must give Seller written notice of any claim it may have
against Seller for a breach of any such representation or warranty, or for
breach of any covenants of Seller contained in this Agreement, within two
hundred seventy (270) days of the Closing Date. Any claim which Buyer may have
at any time, whether known or unknown, which is not asserted within such two
hundred seventy (270) day period shall not be valid or effective, and Seller
shall have no liability with respect thereto. Without limiting the foregoing,
Buyer may not bring any action against Seller for a

10

--------------------------------------------------------------------------------



breach of any representation, warranty, indemnity or covenant of Seller
contained in this Agreement or in any agreement delivered by Seller to Buyer at
Closing unless and until the aggregate amount of all liability and losses
arising out of any such breach exceeds $25,000, it being Seller’s desire to
curtail any frivolous lawsuits. In addition, in no event will Seller’s liability
for all such breaches exceed, in the aggregate, five percent (5%) of the
Purchase Price. The provisions of this Section 5.3 shall survive the Closing.

          Section 5.4 Seller’s Knowledge. Buyer expressly understands and agrees
that the phrase “to the best of Seller’s knowledge” as used in Section 5.1 means
the actual knowledge only and not any implied, imputed or constructive knowledge
of Mr. Michael Biggar and Mr. Tyler Higgins without any independent
investigation having been made.

ARTICLE VI

RISK OF LOSS AND INSURANCE PROCEEDS

          Section 6.1 Loss. Seller shall give Buyer notice of the occurrence of
damage or destruction of, or the commencement of condemnation proceedings
affecting, any portion of the Property. In the event that all or any material
portion of the Property is condemned, or destroyed or damaged by fire or other
casualty prior to the Closing and the cost to repair or restore any loss or
damage caused thereby is greater than ten percent (10%) of the Purchase Price,
then Buyer may, at its option to be exercised within ten (10) days of Seller’s
notice of the occurrence of the damage or destruction or the commencement of
condemnation proceedings, either terminate this Agreement or consummate the
purchase for the full Purchase Price as required by the terms hereof. If Buyer
elects to terminate this Agreement or fails to give Seller notice within such
ten (10) day period that Buyer will proceed with the purchase, then this
Agreement shall terminate at the end of such ten (10) day period and the Deposit
shall be returned to Buyer and neither party shall have any further rights or
obligations hereunder except as provided in Sections 7.1, 10.3 and 10.12 below.
If (a) a portion of the Property is condemned or destroyed or damaged by fire or
other casualty prior to the Closing and the cost to repair or restore any loss
or damage caused thereby is equal to or less than ten percent (10%) of the
Purchase Price, or (b) Buyer elects within the aforesaid ten (10) day period to
proceed with the purchase, then this Agreement shall not terminate and upon the
Closing, there shall be a credit against the Purchase Price due hereunder equal
to the amount of any insurance proceeds or condemnation awards collected by
Seller as a result of any such damage or destruction or condemnation, plus the
amount of any insurance deductible, less any sums expended by Seller toward the
restoration or repair of the Property (but in no event shall the amount of such
credit exceed the Purchase Price). If the proceeds or awards have not been
collected as of the Closing, then such proceeds or awards shall be assigned to
Buyer, except to the extent needed to reimburse Seller for sums expended to
collect such proceeds or repair or restore the Property, and Buyer shall not
receive any credit against the Purchase Price with respect to such proceeds or
awards; provided, that if the amount of proceeds or awards subsequently received
by Buyer exceeds the Purchase Price, then Buyer shall pay to Seller any such
excess within ten (10) days after Buyer’s receipt of such proceeds or awards.
The provisions of this Section 6.1 shall survive the Closing.

11

--------------------------------------------------------------------------------



ARTICLE VII

BROKERS AND EXPENSES

          Section 7.1 Brokers. The parties represent and warrant to each other
that except for Kidder Mathews (representing the Buyer) and CBRE, Inc.
(representing the Seller) (collectively, the “Broker”), whose commissions shall
be paid by Seller upon Closing in accordance with the provisions of a separate
written agreement between Seller and Seller’s broker, no broker or finder was
instrumental in arranging or bringing about this transaction and that there are
no claims or rights for brokerage commissions or finder’s fees in connection
with the transactions contemplated by this Agreement. If any person brings a
claim for a commission or finder’s fee based upon any contact, dealings or
communication with Buyer or Seller, then the party through whom such person
makes his claim shall defend the other party (the “Indemnified Party”) from such
claim, and shall indemnify the Indemnified Party and hold the Indemnified Party
harmless from any and all costs, damages, claims, liabilities or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Indemnified Party in defending against the claim. The provisions
of this Section 7.1 shall survive the Closing or, if the purchase and sale is
not consummated, any termination of this Agreement.

          Section 7.2 Expenses. Except as provided in Section 9.5 below, each
party hereto shall pay its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby.

ARTICLE VIII

LEASES AND OTHER AGREEMENTS

          Section 8.1 Buyer’s Approval of New Leases and Agreements Affecting
the Property. Between the Effective Date and the Closing Date (as defined in
Section 9.2 below), Seller shall not enter into any new Lease or other agreement
affecting the Property, or modify or terminate any existing Lease or other
agreement affecting the Property, without first obtaining Buyer’s approval,
which may be withheld in Buyer’s sole discretion. Seller shall submit an actual
copy of such new Lease or other agreement, Lease or agreement modification, or
Lease or agreement termination at the time that Seller seeks Buyer’s approval.
If Buyer fails to give Seller notice of its approval or disapproval of any such
proposed action within three (3) days after Seller notifies Buyer of Seller’s
desire to take such action, then Buyer shall be deemed to have given its
disapproval. Notwithstanding anything to the contrary contained in this Section
8.1, prior to the Closing Date, Seller may enter into any service contract
affecting the Property, or modify or terminate any existing service contracts
affecting the Property, without obtaining Buyer’s approval; provided, however
that such service contracts shall be terminable upon thirty (30) days prior
notice.

          Section 8.2 Intentionally Omitted.

          Section 8.3 Tenant Notices. At the Closing, Seller shall furnish Buyer
with one (1) original signed notice in the form attached hereto as Exhibit F,
disclosing that the Property has been sold to Buyer and that, after the Closing,
all rents should be paid to Buyer (the “Tenant

12

--------------------------------------------------------------------------------



Notice Letter”). After the Closing, Buyer shall distribute copies of the Tenant
Notice Letter to each tenant of the Property.

ARTICLE IX

CLOSING AND ESCROW

          Section 9.1 Escrow Instructions. Upon execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Title Company, and this instrument shall serve as the instructions to the Title
Company as the escrow holder for consummation of the purchase and sale
contemplated hereby. Seller and Buyer agree to execute such reasonable
additional and supplementary escrow instructions as may be appropriate to enable
the Title Company to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.

          Section 9.2 Closing. The Closing hereunder shall be held, and delivery
of all items to be made at the Closing under the terms of this Agreement shall
be made, at the offices of the Title Company. The Closing shall occur on a date
(the “Closing Date”) specified by Seller upon five (5) days written notice to
Buyer, but in no event shall such Closing Date occur (i) earlier than five (5)
days after the expiration of the Contingency Period, or (ii) later than ten (10)
days after the expiration of the Contingency Period. Such date and time may not
be extended without the prior written approval of both Seller and Buyer, except
as otherwise expressly provided for in this Agreement. Closing shall occur and
Buyer’s funds shall be received on or before 11:00 A.M. Pacific Time on the
Closing Date, or such other time as designated by Seller’s lender, if any.

          Section 9.3 Deposit of Documents.

                     (a) At or before the Closing, Seller shall deposit into
escrow the following items:

                              (i) the duly executed and acknowledged Deed
conveying the Real Property to Buyer subject to the Conditions of Title;

                              (ii) two (2) duly executed counterparts of the
Bill of Sale;

                              (iii) two (2) duly executed counterparts of the
Assignment and Assumption of Leases;

                              (iv) two (2) duly executed counterparts of the
Assignment and Assumption of Contracts;

                              (v) an affidavit pursuant to Section 1445(b)(2) of
the United States Internal Revenue Code of 1986, as amended (the “Federal Code”)
in the form attached hereto as Exhibit G, and on which Buyer is entitled to
rely, that Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Federal Code;

13

--------------------------------------------------------------------------------



                              (vi) one (1) duly executed Tenant Notice Letter;
and

                              (vii) a properly executed California Form 593-C.

                    (b) At or before Closing, Buyer shall deposit into escrow
the following items:

                              (i) funds necessary to close this transaction;

                              (ii) two (2) duly executed counterparts of the
Bill of Sale;

                              (iii) two (2) duly executed counterparts of the
Assignment and Assumption of Leases; and

                              (iv) two (2) duly executed counterparts of the
Assignment and Assumption of Contracts.

                    (c) Buyer and Seller shall each deposit such other
instruments as are reasonably required by the Title Company or otherwise
required to close the escrow and consummate the purchase and sale of the
Property in accordance with the terms hereof. Buyer and Seller hereby designate
Title Company as the “Real Estate Reporting Person” for the transaction pursuant
to Section 6045(e) of the Federal Code and the regulations promulgated
thereunder.

                    (d) Seller shall deliver to Buyer originals (or to the
extent originals are not available, copies) of the Leases and originals (or to
the extent originals are not available, copies) of any other items which Seller
was required to furnish Buyer copies of or make available at the Property
pursuant to Section 2.1 above, within five (5) business days after the Closing
Date. Seller shall deliver to Buyer a set of keys to the Property on the Closing
Date.

          Section 9.4 Estoppel Certificates.

                    (a) Seller shall use its reasonable efforts to obtain
estoppel certificates in the form attached hereto as Exhibit H from each of the
tenants of the Property; provided that Buyer shall accept an estoppel
certificate in lieu of that attached as Exhibit H, provided that such
certificate shall be in the form of an estoppel which the applicable tenant is
entitled to deliver under the terms of its Lease.

                    (b) If Seller is unable to obtain estoppel certificates from
such tenant(s) of the Property, Seller may, but shall not be obligated to,
deliver to Buyer and warrant and represent to Buyer, with respect to such
missing estoppel certificates that as of the date represented and warranted: (A)
to the best of Seller’s knowledge the Leases for those tenants are in full force
and effect; (B) the amount of the tenants’ security deposits; (C) the dates
through which rent has been paid; and (D) to the best of Seller’s knowledge,
neither any of those tenants nor Seller is in default thereunder; provided,
however, that notwithstanding anything to the contrary set forth in this Section
9.4(b), Seller shall be obligated to make such representations and warranties
only to the extent they are accurate. Subject to Section 9.4(c) below, Buyer
shall be obligated to accept Seller’s certification in lieu of any missing
estoppel certificates. Seller’s certification shall be of no further force and
effect upon Buyer’s receipt of an estoppel certificate from the applicable

14

--------------------------------------------------------------------------------



tenant pursuant to Section 9.4(a) above. Seller’s representations and warranties
in the certificate shall survive the Closing, provided that upon delivery to
Buyer of an estoppel from the actual tenant which satisfies the requirements set
forth in Section 9.4(a) above, Seller’s estoppel delivered with respect to such
tenant shall be terminated and of no further force or effect..

                    (c) If the conditions contained in Sections 9.4(a) and (b)
above are not satisfied on or before the Closing Date, and/or the content of the
estoppel certificates delivered by Seller to Buyer in lieu thereof materially
deviate from those described in Section 9.4(a) and 9.4(b), respectively, Buyer
may deliver written notice to Seller of any such unsatisfactory condition or
material deviation and of Buyer’s election to terminate this Agreement. Buyer
shall deliver such notice to Seller within two (2) business days after receipt
of such estoppel. Buyer’s failure to deliver such notice within such two (2)
business day period shall be deemed Buyer’s approval of such estoppel. If Buyer
timely objects to such estoppel, this Agreement shall terminate, in which event
the Deposit shall be returned to Buyer and neither party shall have any further
rights or obligations hereunder except as provided in Section 7.1 above and
Sections 10.3 and 10.12 below.

          Section 9.5 Prorations.

                    (a) With respect to the Property, Seller shall be entitled
to all income produced from the operation of the Property which is allocable to
the period prior to Closing and shall be responsible for all expenses allocable
to that period; and Buyer shall be entitled to all income and responsible for
all expenses allocable to the period beginning at 12:01 A.M. on the day Closing
occurs. At the Closing, all items of income and expense with respect to the
Property listed below shall be prorated in accordance with the foregoing
principles and the rules for the specific items set forth hereafter; provided,
that Seller shall cause the existing management contract for the Property to be
terminated as of the Closing Date:

                              (i) Seller shall arrange for a billing under all
those Service Contracts for which fees are based on usage and with utility
companies for a billing for utilities, to include all utilities or service used
up to the day Closing occurs, and Seller shall pay the resultant bills. In the
event any of the Service Contracts set forth in Schedule 4 extend over periods
beyond the Closing the same shall be prorated on a per diem basis.

                               (ii) All real estate taxes together with
installments of special assessments payable therewith attributable to the
Property due and payable in the calendar year in which the Closing occurs shall
be prorated as of the Closing Date. Any real estate taxes together with
installments of special assessments payable therewith due and payable in any
calendar year which is (A) prior to the calendar year in which Closing occurs
shall be the obligation of Seller, and (B) subsequent to the calendar year in
which the Closing occurs shall be the obligation of Buyer. In the event that as
of the date Closing occurs the actual tax bills for the tax year or years in
question are not available then the amount of tax to be prorated as aforesaid
shall be based upon the rates, millages and assessed valuation of the previous
year, with known changes. With respect to any assessments which can be paid in
installments, Seller shall only be responsible for installments which are
payable on or before the Closing Date. Seller shall receive credit for any
previously paid or prepaid taxes attributable to periods from and after the date
of Closing.

15

--------------------------------------------------------------------------------



                              (iii) Gas, water, electricity, heat, fuel, sewer
and other utilities charges, and annual fees for governmental licenses, permits
and inspections relating to the Property, shall be prorated on a per diem basis.

                              (iv) Rent under the Leases shall be apportioned as
of the Closing Date to the extent such rent has actually been collected as of
such date. With respect to any rent arrearages arising under the Leases for the
period prior to the month in which the Closing occurs, after Closing Buyer shall
pay to Seller any rent actually collected which is applicable to the period
preceding the Closing Date; provided, however, that all rent collected by Buyer
shall be applied first to all unpaid rent accruing after the Closing Date, and
then to unpaid rent accruing prior to the Closing Date.

                              (v) Where the Leases contain tenant obligations
for taxes, common area expenses, operating expenses or additional charges of any
other nature (“Expense Reimbursements”), and where Seller shall have collected
any portion thereof in excess of amounts owed by Seller for such items for the
period prior to the Closing Date, then there shall be an adjustment and credit
given to Buyer on the Closing Date for such excess amounts collected. Buyer
shall apply all such excess amounts to the charges owed by Buyer for such items
for the period after the Closing Date and, if required by the Leases, shall
rebate or credit the tenants with any remainder and shall indemnify, defend and
hold Seller harmless with respect to such obligation of Buyer. If it is
determined that the amount collected during Seller’s ownership period exceeded
expenses incurred during the same period by less than the amount previously
credited to Buyer, then Buyer shall promptly pay to Seller the difference. If it
is determined that the amount collected during Seller’s ownership period was
less than the expenses incurred by Seller during the same period, then Buyer
shall promptly pay to Seller the amount of such deficiency upon collection of
same from the tenants. Seller shall not receive at Closing any credit for
Expense Reimbursements which have not actually been incurred by Seller and
collected from the tenants. To the extent Buyer collects any Expense
Reimbursements after the Closing, such amounts shall be applied by Buyer in the
same order as rent is to be applied pursuant to Subsection (iv) above.

                              (vi) All prepaid rentals and other prepaid
payments attributable to Buyer’s period of ownership, security deposits not
applied against tenant’s obligations under the tenant Leases, electric, gas,
sewer and water deposits deposited with Seller by tenants (including all accrued
interest on all of the foregoing, unless Seller is entitled to retain the
benefit thereof) under any Leases, license agreements or concession agreements
relating to the Property, shall all belong to Buyer and all shall be assigned
and delivered to Buyer at the Closing. Notwithstanding the foregoing, the amount
of any security deposits received by Seller and not applied against tenant’s
obligations under the tenant Leases shall be credited against the Purchase Price
and Seller shall be entitled to retain such deposits. The Purchase Price shall
be increased by the amount of any utility deposits paid by Seller with respect
to the Property. Buyer shall indemnify, defend and hold Seller harmless with
respect to any prepaid amounts or security deposits delivered or credited to
Buyer at Closing.

                    (b) Seller shall determine the aforesaid prorations and
deliver such prorations to Buyer on or before the date that is three (3)
business days before the Closing Date. Upon approval by Buyer, the parties shall
deliver the approved prorations statement to the Title

16

--------------------------------------------------------------------------------



Company. If any of the aforesaid prorations cannot be calculated accurately as
of the date that is three (3) business days prior to the Closing Date, then the
parties shall prorate based upon reasonable estimates of the applicable costs
and expenses. All prorations made pursuant to the terms of this Section 9.5
shall be final and binding upon Buyer and Seller as of Closing and shall not be
subject to subsequent adjustments after Closing.

                    (c) Buyer shall pay for (i) the Survey (including, without
limitation, the cost to update, recertify or otherwise revise any existing
survey for the Property), (ii) the premium for the Title Policy (to the extent
not required to be paid by Seller pursuant to subsection (v) below), the cost of
any endorsements to the Title Policy, and the cost of any related title
examination charges, and (iii) all costs relating to any financing obtained by
Buyer (including, without limitation, mortgage recording taxes, if applicable).
Seller shall pay for (i) any escrow fees and expenses, (ii) any and all county
and state transfer taxes or documentary stamp taxes applicable to the sale of
the Property, (iii) any personal property taxes applicable to the sale of the
Property, (iv) any recording charges, and (v) the premium attributable to the
“CLTA” or standard coverage portion of the Title Policy. Seller and Buyer shall
pay their respective attorneys’ fees. All other fees and expenses applicable to
the sale shall be prorated between Buyer and Seller in accordance with customary
practice for Santa Clara County, California.

                    (d) The provisions of this Section 9.5 shall survive the
Closing.

ARTICLE X

MISCELLANEOUS

          Section 10.1 Notices. Subject to Section 8.2, any notices required or
permitted to be given hereunder shall be given in writing and shall be delivered
(a) in person, (b) by certified mail, postage prepaid, return receipt requested,
(c) by a commercial overnight courier that guarantees next day delivery and
provides a receipt, or (d) by telefacsimile, telecopy or email in PDF format,
and such notices shall be addressed as follows:

 

 

 

If to Buyer:

 

Pericom Semiconductor Corporation

 

 

3545 N. First Street

 

 

San Jose, CA 95134

 

 

Attention: Aaron Tachibana

 

 

Telephone: (408) 435-0800 x273

 

 

Telecopy: (408) 435-1100

 

 

Email: atachibana@pericom.com

 

 

 

With a copy to:

 

Hopkins & Carley

 

 

200 Page Mill Road, Suite 200

 

 

Palo Alto, CA 94306

 

 

Attention: Garth E. Pickett, Esq.

 

 

Telephone: (650) 804-7611

 

 

Telecopy: (408) 938-6249

 

 

Email: gpickett@hopkinscarley.com

17

--------------------------------------------------------------------------------




 

 

 

If to Seller:

 

Barber Lane Investors, LLC

 

 

c/o Orchard Partners, LLC

 

 

615 National Avenue, Suite 200

 

 

Mountain View, CA 94043

 

 

Attention: Michael Biggar

 

 

Telephone: (650) 938-9900

 

 

Telecopy: (650) 938-4318

 

 

Email: mbiggar@orchardpartners.com

 

 

 

With a copy to:

 

Barber Lane Investors, LLC

 

 

c/o Pacific Coast Capital Partners, LLC

 

 

555 California Street, Suite 3450

 

 

San Francisco, CA 94104

 

 

Attention: Mason Ross

 

 

Telephone: (415) 732-7492

 

 

Telecopy: (415) 732-7547

 

 

Email: mross@pccpllc.com

 

 

 

With a copy to:

 

Morrison & Foerster llp

 

 

755 Page Mill Road

 

 

Palo Alto, California 94304-1018

 

 

Attention: Philip J. Levine, Esq.

 

 

Telephone: (650) 813-5613

 

 

Telecopy: (650) 494-0792

 

 

Email: plevine@mofo.com

or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be deemed delivered when actually
delivered, if such delivery is in person, upon deposit with the U.S. Postal
Service, if such delivery is by certified mail, upon deposit with the overnight
courier service, if such delivery is by an overnight courier service, and upon
transmission, if such delivery is by telefacsimile, telecopy or email in PDF
format.

          Section 10.2 Entire Agreement. This Agreement, together with the
Exhibits attached hereto, contain all representations, warranties and covenants
made by Buyer and Seller and constitute the entire understanding between the
parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Agreement
together with the Exhibits hereto.

          Section 10.3 Entry and Indemnity. In connection with any entry by
Buyer, or its agents, employees or contractors onto the Property, Buyer shall
give Seller reasonable advance notice of such entry and shall conduct such entry
and any inspections in connection therewith so as to minimize, to the greatest
extent possible, interference with Seller’s business and the business of
Seller’s tenants and otherwise in a manner reasonably acceptable to Seller.
Without limiting the foregoing, prior to any entry to perform any on-site
testing, Buyer shall give Seller notice thereof, including the identity of the
company or persons who will perform such testing and the proposed scope of the
testing. In the event that Buyer proposes to perform any

18

--------------------------------------------------------------------------------



destructive or invasive testing, Seller shall approve or disapprove, in Seller’s
sole and absolute discretion, the proposed destructive or invasive testing
within three (3) business days after receipt of such notice. Seller’s failure to
provide such notice shall be deemed disapproval. If Buyer or its agents,
employees or contractors take any sample from the Property in connection with
any such approved testing, at Seller’s request, Buyer shall provide to Seller a
portion of such sample being tested to allow Seller, if it so chooses, to
perform its own testing. Seller or its representative may be present to observe
any testing or other inspection performed on the Property. Upon Seller’s
request, Buyer shall promptly deliver to Seller copies of any reports relating
to any testing or other inspection of the Property performed by Buyer or its
agents, employees or contractors. Buyer shall maintain, and shall ensure that
its contractors maintain, statutory workers compensation coverage and at least
$1,000,000 of public liability and property damage insurance, each such policy
naming Seller and its affiliates as additional insures, and otherwise in form
and substance adequate to insure against all liability of Buyer and its agents,
employees or contractors, arising out of any entry or inspections of the
Property pursuant to the provisions hereof, and Buyer shall provide Seller with
evidence of such insurance coverage upon request by Seller. Buyer shall
indemnify, defend and hold Seller harmless from and against any costs, damages,
liabilities, losses, expenses, liens or claims (including, without limitation,
reasonable attorneys’ fees) arising out of or relating to any entry on the
Property by Buyer, its agents, employees or contractors in the course of
performing the inspections, testing or inquiries provided for in this Agreement.
The foregoing indemnity shall survive beyond the Closing, or, if the sale is not
consummated, beyond the termination of this Agreement.

          Section 10.4 Time. Time is of the essence in the performance of each
of the parties’ respective obligations contained herein.

          Section 10.5 1031 Exchange. The parties acknowledge and agree that
either party may elect to assign their interest in this Agreement to an exchange
facilitator by means of one or more escrows for the purpose of completing an
exchange of such Property in a transaction which will qualify for treatment as a
tax deferred exchange pursuant to the provisions of Section 1031 of the Internal
Revenue Code of 1986 and applicable state revenue and taxation code sections (a
“1031 Exchange”). Each party agrees to reasonably cooperate with any party so
electing in implementing any such assignment and 1031 Exchange, provided that
such cooperation shall not entail any additional expense to the non-electing
party, cause such party to take title to any other property or cause such party
exposure to any liability or loss of rights or benefits contemplated by this
Agreement, and the electing party shall indemnify, defend and hold the
non-electing party harmless from any liability, damage, loss, cost or other
expense including, without limitation, reasonable attorneys’ fees and costs,
resulting or arising from the implementation of any such assignment and 1031
Exchange. No such assignment by any party shall relieve such party from any of
its obligations hereunder, nor shall such party’s ability to consummate a tax
deferred exchange be a condition to the performance of such party’s obligations
under this Agreement.

          Section 10.6 Attorneys’ Fees. If either party hereto fails to perform
any of its obligations under this Agreement or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, shall pay any and all costs and expenses incurred
by the other party (including such other party’s broker) on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs

19

--------------------------------------------------------------------------------



and reasonable attorneys’ fees and disbursements. Any such attorneys’ fees and
other expenses incurred by either party in enforcing a judgment in its favor
under this Agreement shall be recoverable separately from and in addition to any
other amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.

          Section 10.7 Jury Trial Waiver & Judicial Reference.

                    (a) The parties hereby agree to waive any right to trial by
jury with respect to any action or proceeding (i) brought by either party or any
other party, relating to (A) this Agreement and/or any understandings or prior
dealings between the parties hereto, or (B) the Property or any part thereof, or
(ii) to which Seller is a party. The parties hereby acknowledge and agree that
this Agreement constitutes a written consent to waiver of trial by jury pursuant
to any applicable state statutes.

                    (b) If the waiver of jury trial set forth in Section 10.7(a)
above is not enforceable for any reason, then the parties hereby agree that, to
the extent allowed by law, any dispute, controversy or other claim arising out
of or relating to this Agreement for the breach or interpretation hereof shall,
at the written request of either party, be resolved by general Judicial
Reference pursuant to California Code of Civil Procedure Sections 638 and 641
through 645 or any successor statutes hereto. The parties shall select a single
neutral referee, who shall be a retired state or federal judge. In the event the
parties cannot agree upon a referee, the referee shall be appointed by the
court. The referee shall determine all issues relating to the dispute,
controversy or claim, and shall report a statement of decision to the court. The
parties shall equally bear the fees and expenses of the referee, unless the
referee otherwise provides in the statement of decision. However, the prevailing
party shall be entitled to reimbursement of attorney fees, costs, and expenses
incurred in connection with the reference. The parties agree that each party
shall have the right to cause an appeal to be taken from the referee’s decision
to a court of competent jurisdiction in the same manner as a judicial appeal
arising out of an order or judgment from a California superior court in a civil
action and all of the same rules, rights and remedies shall be applied to both
parties with respect to any such appeal including matters of fact, matters of
law, standards for review and substantive and procedural laws. Judgment may be
entered upon any such final decision in accordance with applicable law in any
court having jurisdiction thereof. The referee (if permitted under applicable
law) or such court may issue a writ of execution to enforce the referee’s
decision.

          Section 10.8 No Merger. The obligations contained herein that
expressly survive the Closing shall not merge with the transfer of title to the
Property but shall remain in effect until fulfilled.

          Section 10.9 Assignment. Buyer’s rights and obligations hereunder
shall not be assignable without the prior written consent of Seller, in its sole
discretion; provided, that Buyer may assign this Agreement, without Seller’s
consent but on prior written notice to Seller given at least four (4) business
days prior to the Closing, to an entity controlled by, controlling of or under
common control with Buyer. In no event shall Buyer be released from any of its
obligations or liabilities hereunder in the event of any assignment of this
Agreement. Subject to

20

--------------------------------------------------------------------------------



the foregoing, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.

          Section 10.10 Counterparts and Electronic Transmissions. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. The parties contemplate that they may be executing counterparts
of this Agreement transmitted by facsimile or email in PDF format and agree and
intend that a signature by either facsimile machine or email in PDF format shall
bind the party so signing with the same effect as though the signature were an
original signature.

          Section 10.11 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

          Section 10.12 Confidentiality. Buyer and Seller shall each maintain as
confidential any and all material obtained about the other and, in the case of
Buyer, about the Property, and shall not disclose such information to any third
party except for disclosures required by court order or subpoena or to Buyer’s
agents, brokers or attorneys who are made aware of the restrictions set forth in
this Section 10.12. In addition, neither party shall issue any press release or
other public announcement regarding this transaction without first obtaining the
other party’s written approval with respect to the release or announcement and
the content thereof. Notwithstanding the foregoing, Buyer shall not disclose any
information regarding the economic terms of this transaction. Furthermore, Buyer
agrees to maintain as confidential any terms of the Lender’s Consent for the
benefit of Seller’s Lender, as a third party beneficiary under this Agreement.
This provision shall survive the Closing (for a period of six (6) months) or any
termination of this Agreement.

          Section 10.13 Maintenance of the Property, Insurance. Between Seller’s
execution of this Agreement and the Closing, Seller shall maintain the Property
in the same manner as before the making of this Agreement, as if Seller were
retaining the Property; provided that Seller shall not be obligated to make any
extraordinary repairs or make any capital improvements to the Property. Through
the Closing Date, Seller shall maintain or cause to be maintained, at Seller’s
sole cost and expense, Seller’s existing policy or policies of insurance
insuring the Property.

          Section 10.14 Interpretation of Agreement. The article, section and
other headings of this Agreement are for convenience of reference only and shall
not be construed to affect the meaning of any provision contained herein. Where
the context so requires, the use of the singular shall include the plural and
vice versa and the use of the masculine shall include the feminine and the
neuter. The term “person” shall include any individual, partnership, joint
venture, corporation, trust, unincorporated association, any other entity and
any government or any department or agency thereof, whether acting in an
individual, fiduciary or other capacity. All references to time are to Pacific
Time Zone time (“Pacific Time”) unless expressly stated otherwise.

          Section 10.15 General Rules of Construction. The parties acknowledge
that this Agreement has been freely negotiated by both parties, that each party
has had the opportunity to review and revise this Agreement, that each party has
had the opportunity to consult with counsel

21

--------------------------------------------------------------------------------



with regard to this Agreement, and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement or any amendments or
exhibits to this Agreement.

          Section 10.16 Authority of Buyer. Buyer represents and warrants to
Seller that Buyer is a corporation, duly organized, validly existing, and in
good standing under the laws of the State of California. Buyer further
represents and warrants to Seller that this Agreement and all documents executed
by Buyer which are to be delivered to Seller at Closing (a) are or at the time
of Closing will be duly authorized, executed and delivered by Buyer, (b) are or
at the time of Closing will be legal, valid and binding obligations of Buyer,
and (c) do not and at the time of Closing will not violate any provision of any
agreement or judicial order to which Buyer is party or to which Buyer is
subject. Buyer represents and warrants to Seller that neither Buyer nor an
affiliate of Buyer is subject to sanctions of the United States government or in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including, without limitation, Executive Order No. 13224, 66 Fed.
Reg. 49079 (published September 23, 2001) (the “Terrorism Executive Order”) or
is similarly designated under any related enabling legislation or any other
similar Executive Orders (collectively with the Terrorism Executive Order, the
“Executive Orders”), the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the “Patriot Act”), any sanctions and regulations
promulgated under authority granted by the Trading with the Enemy Act, 50 U.S.C.
App. 1-44, as amended from time to time, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-07, as amended from time to time, the Iraq
Sanctions Act, Publ. L. No. 101-513; United Nations Participation Act, 22 U.S.C.
§ 287c, as amended from time to time, the International Security and Development
Cooperation Act, 22 U.S.C. § 2349 aa-9, as amended from time to time, The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10, as amended from time to time, The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 6021-6091, as amended from
time to time, and The Foreign Narcotics Kingpin Designation Act, 21 U.S.C. §§
1901-1908, 8 U.S.C. § 1182, as amended from time to time. The Buyer’s
representations and warranties set forth in this Section 10.16 and anywhere else
in this Agreement shall survive the Closing or any termination of this
Agreement.

          Section 10.17 Limited Liability. The obligations of Seller shall not
be personally binding upon, nor shall any resort be had to, the private
properties of any of its members, managers, trustees, officers, directors or
shareholders, the members, managers, general partners, officers, directors or
shareholders thereof, or any employees or agents of Seller.

          Section 10.18 Amendments. This Agreement may be amended or modified
only by a written instrument signed by Buyer and Seller.

          Section 10.19 No Recording. Neither this Agreement or any memorandum
or short form thereof may be recorded by Buyer.

          Section 10.20 Effective Date. As used herein, the term “Effective
Date” shall mean the first date on which both Seller and Buyer shall have
executed this Agreement.

22

--------------------------------------------------------------------------------



          Section 10.21 Deadlines on Non-Business Days. In the event any
deadline specified herein falls on a day which is not a regular business day
(including, without limitation, any day where the banks in San Francisco,
California or the offices of the Escrow Agent in San Francisco, California, are
closed), then the deadline shall be extended to the end of the next following
regular business day.

          Section 10.22 Joint and Several Obligations. If two (2) or more
individuals, corporations, or other entities constitute Buyer (even though the
defined term for Buyer is used in the singular), all agreements, covenants,
representations and warranties of Buyer herein are the joint and several
obligations of the individuals or entities constituting Buyer. If the
individuals constituting Buyer are husband and wife, their joint and several
obligations hereunder shall be binding upon both their community property and
the sole and separate property and all other assets of each. If two (2) or more
individuals, corporations, or other entities constitute Buyer, Seller shall have
the right to join one or all of them in any proceeding or to proceed against
them in any order.

          Section 10.23 Marketing Rights. Seller shall have the right to
continue to market the Property and to negotiate and enter into back-up offers
during the term of this Agreement.

[Intentionally left blank]

23

--------------------------------------------------------------------------------



                    The parties hereto have executed this Agreement as of the
respective dates written below.

 

 

 

 

 

 

 

 

 

SELLER:

 

BARBER LANE INVESTORS, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By BH Barber Lane, LLC, a California limited

 

 

 

liability company, its administrative member


 

 

 

 

 

 

 

 

Date: 

 

 

By: 

 

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

BUYER:

 

PERICOM SEMICONDUCTOR

 

 

 

CORPORATION

 

 

 

a California corporation

 

 

 

 

 

 

Date: 

 

 

By: 

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 

 

 

 

 

[Parties must also initial Section 1.2(b)(iii)]

S-1

--------------------------------------------------------------------------------



SCHEDULE 1

PERSONAL PROPERTY

None.

--------------------------------------------------------------------------------



SCHEDULE 2

DUE DILIGENCE DOCUMENTATION

 

 

1.

First and Second Floor Plans;

2.

Reidenbaugh Hufford Property Condition Report dated September 26, 2007;

3.

Kier & Wright ALTA Survey dated October 3, 2007;

4.

2012 Budget for the Property;

5.

The following Contracts: Moreno Janitorial, Otis Elevator (not signed),
Perfection Parking Lot Sweeping, Dismore Landscaping;

6.

AT&T Antenna Site License dated November 12, 2003; First Amendment dated June
24, 2009; and Second Amendment dated October 6, 2011; and

7.

Final URS Phase I Environmental Site Assessment dated October 8, 2007.

1

--------------------------------------------------------------------------------



SCHEDULE 3

LIST OF LEASES AND NOTICES OF DEFAULT UNDER SUCH LEASES

1. AT&T Antenna Site License dated November 12, 2003, First Amendment dated June
24, 2009, Second Amendment dated October 6, 2011

1

--------------------------------------------------------------------------------



SCHEDULE 4

LIST OF SERVICE CONTRACTS

 

 

1.

Dinsmore Landscape Company dated September 12, 2011

2.

Perfection Sweeping dated September 27, 2011

3.

Moreno & Associates (Janitorial) dated October 1, 2011

4.

Otis Elevator Company dated February 14, 2012

5.

RFI Fire Monitoring Contract dated March 20, 2012

1

--------------------------------------------------------------------------------



SCHEDULE 5

LITIGATION LIST

None.

1

--------------------------------------------------------------------------------



EXHIBIT A

DESCRIPTION OF REAL PROPERTY

Real property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

PARCEL 3, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, BEING ALL OF
PARCEL E, ETC”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 11, 1980 IN BOOK 457
OF MAPS, AT PAGE(S) 18, AND AS CORRECTED BY THAT CERTIFICATE OF CORRECTION,
RECORDED AUGUST 11, 1980 IN BOOK F497 OF OFFICIAL RECORDS, PAGE 35.

APN: 086-03-038 ARB: 086-03-001-06-02

A–1

--------------------------------------------------------------------------------



EXHIBIT B

GRANT DEED

 

 

 

 

Recording Requested By and

 

 

When Recorded Return To:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: 

 

 

 

 

 

 

 

 

 

 

Documentary Transfer Tax is not of public record and is shown on a separate
sheet attached to this deed.

 

 

 

 

 

     

(Space above this line for Recorder’s use)

GRANT DEED

          FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
BARBER LANE INVESTORS, LLC, a Delaware limited liability company, hereby grants
to __________________________, a __________________________, the real property
located in the City of Milpitas, County of Santa Clara, State of California,
described on Exhibit A attached hereto and made a part hereof.

          Provided, however, that this Deed and the warranty of title contained
herein is made expressly subject to the following:

          A. Real property taxes not yet due and payable;

          B. All zoning and other regulatory laws and ordinances affecting the
Property;

          C. All restrictions, reservations, covenants, conditions,
declarations, easements and rights of way of record and all other matters of
record affecting the Property;

          D. All matters shown or that would be shown on a current ALTA survey
of the Property; and

          E. All those matters set forth on the list of Permitted Exceptions
attached hereto as Exhibit B and made a part hereof.

B–1

--------------------------------------------------------------------------------



          Executed as of this _____ day of __________, 2012.

 

 

 

 

 

 

 

BARBER LANE INVESTORS, LLC,

 

a Delaware limited liability company

 

 

 

By BH Barber Lane, LLC, a California limited

 

liability company, its administrative member

 

 

 

 

By:

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

B–2

--------------------------------------------------------------------------------




 

 

State of California

)

 

) ss.

County of ___________________

)

          On _________________________ before me, (here insert name and title of
the officer), personally appeared ______________________________, who proved to
me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.

          Witness my hand and official seal.

Signature  ___________________________ (Seal)

B–3

--------------------------------------------------------------------------------



EXHIBIT A TO DEED

REAL PROPERTY DESCRIPTION

Real property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

PARCEL 3, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, BEING ALL OF
PARCEL E, ETC”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 11, 1980 IN BOOK 457
OF MAPS, AT PAGE(S) 18, AND AS CORRECTED BY THAT CERTIFICATE OF CORRECTION,
RECORDED AUGUST 11, 1980 IN BOOK F497 OF OFFICIAL RECORDS, PAGE 35.

APN: 086-03-038 ARB: 086-03-001-06-02

B–4

--------------------------------------------------------------------------------



EXHIBIT B TO DEED

PERMITTED EXCEPTIONS

B–5

--------------------------------------------------------------------------------



_______________, 2012

_______________ County Recorder
______________________________
_______________, California _____

 

 

 

 

Re:

Request That Statement of Documentary

 

 

Transfer Tax Not be Recorded

Dear Sir or Madam:

          Request is hereby made in accordance with Section 11932 of the Revenue
and Taxation Code that this statement of tax due not be recorded with the
attached deed but be affixed to the deed after recordation and before return as
directed on the deed.

          The attached deed names BARBER LANE INVESTORS, LLC, a Delaware limited
liability company, as grantor and __________________________, a
__________________________, as grantee.

          The property being transferred and described in the attached deed is
located in the City of Milpitas, County of Santa Clara, State of California.

          The amount of Documentary Transfer Tax due on the attached deed is
$__________ computed on full value of the property conveyed.

 

 

 

 

 

 

 

 

SELLER:

BARBER LANE INVESTORS, LLC,
a Delaware limited liability company

 

 

 

 

 

By BH Barber Lane, LLC, a California limited
liability company, its administrative member

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

B–6

--------------------------------------------------------------------------------



EXHIBIT C

BILL OF SALE

          For good and valuable consideration, the receipt of which is hereby
acknowledged, BARBER LANE INVESTORS, LLC, a Delaware limited liability company
(“Seller”), does hereby sell, transfer, and convey to
__________________________, a __________________________ (collectively,
“Buyer”), any and all personal property owned by Seller and located on and used
in connection with the operation of that certain real property located in the
City of Milpitas, County of Santa Clara, State of California, described on
Exhibit A attached hereto and made a part hereof, as such personal property is
more particularly described in the attached Schedule 1.

          BUYER ACKNOWLEDGES THAT SELLER IS SELLING AND BUYER IS PURCHASING SUCH
PERSONAL PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT BUYER IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING SUCH
PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO TITLE OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

          This Bill of Sale may be executed in two or more counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

C–1

--------------------------------------------------------------------------------



          Dated this _____ day of __________, 2012.

 

 

 

 

 

 

 

 

SELLER:

BARBER LANE INVESTORS, LLC,
a Delaware limited liability company

 

 

 

 

 

By BH Barber Lane, LLC, a California limited liability
company, its administrative member

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 


 

 

 

 

 

 

 

BUYER:

__________________________,

 

 

a __________________________

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

C–2

--------------------------------------------------------------------------------



SCHEDULE 1 TO BILL OF SALE

LIST OF PERSONAL PROPERTY

[to come]

C–3

--------------------------------------------------------------------------------



EXHIBIT A TO BILL OF SALE

REAL PROPERTY DESCRIPTION

Real property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

PARCEL 3, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, BEING ALL OF
PARCEL E, ETC”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 11, 1980 IN BOOK 457
OF MAPS, AT PAGE(S) 18, AND AS CORRECTED BY THAT CERTIFICATE OF CORRECTION,
RECORDED AUGUST 11, 1980 IN BOOK F497 OF OFFICIAL RECORDS, PAGE 35.

APN: 086-03-038 ARB: 086-03-001-06-02

C–4

--------------------------------------------------------------------------------



EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF LEASE

          THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) dated as
of__________________, 2012, is between BARBER LANE INVESTORS, LLC, a Delaware
limited liability company (“Assignor”), and __________________________, a
__________________________ (“Assignee”).

          A. Assignor is the lessor under that certain lease executed with
respect to that certain real property and improvements thereon located in the
City of Milpitas, County of Santa Clara, State of California, and more
particularly described in Exhibit A attached hereto (the “Property”), which
lease is described in Schedule 1 attached hereto (the “Lease”).

          B. Assignor and Assignee have entered into an Agreement of Purchase
and Sale dated as of __________, 2012 (the “Agreement”), pursuant to which
Assignee agreed to purchase the Property from Assignor and Assignor agreed to
sell the Property to Assignee, on the terms and conditions contained therein.

Assignor desires to assign its interest as Lessor in the Lease to Assignee, and
Assignee desires to accept the assignment thereof, on the terms and conditions
below.

          ACCORDINGLY, the parties hereby agree as follows:

          1. As of the date on which the Property is conveyed to Assignee
pursuant to the Agreement (the “Conveyance Date”), Assignor hereby assigns to
Assignee all of its right, title and interest in and to the Lease; provided,
that Assignor reserves its right to sue a tenant under a Lease for damages
suffered by Assignor as a result of such tenant’s failure to have paid any rents
to Assignor which were payable prior to the Conveyance Date so long as any such
suit does not seek a termination of the Lease.

          2. Assignor hereby agrees to indemnify Assignee against and hold
Assignee harmless from any and all liabilities, losses, claims, damages, costs
or expenses, including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”), originating prior to the Conveyance Date and arising
out of the landlord’s obligations under the Lease.

          3. As of the Conveyance Date, Assignee hereby assumes all of
Assignor’s obligations under the Lease and agrees to indemnify Assignor against
and hold Assignor harmless from any and all Claims originating on or subsequent
to the Conveyance Date and arising out of the landlord’s obligations under the
Lease.

          4. In the event of any dispute between Assignor and Assignee arising
out of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay the prevailing party’s costs and expenses of such dispute, including,
without limitation, reasonable attorneys’ fees and costs.

          5. This Assignment shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.

D–1

--------------------------------------------------------------------------------



          6. This Assignment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

          7. The obligations of Assignor are intended to be binding only on the
property of the Assignor and shall not be personally binding upon, nor shall any
resort be had to, the private property of any of its trustees, officers,
directors or shareholders, its investment manager, the partners, officers,
directors or shareholders thereof, or any employees or agents of the Assignor or
the investment manager. The obligations of Assignor are subject to the
limitations on liability contained in Section 5.3 of the Agreement.

          Assignor and Assignee have executed this Assignment the day and year
first above written.

 

 

 

 

 

 

 

 

ASSIGNOR:

BARBER LANE INVESTORS, LLC,
a Delaware limited liability company

 

 

 

 

 

By BH Barber Lane, LLC, a California limited liability
company, its administrative member

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

__________________________,

 

 

a__________________________

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

D–2

--------------------------------------------------------------------------------



EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES

REAL PROPERTY DESCRIPTION

Real property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

PARCEL 3, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, BEING ALL OF
PARCEL E, ETC”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 11, 1980 IN BOOK 457
OF MAPS, AT PAGE(S) 18, AND AS CORRECTED BY THAT CERTIFICATE OF CORRECTION,
RECORDED AUGUST 11, 1980 IN BOOK F497 OF OFFICIAL RECORDS, PAGE 35.

APN: 086-03-038 ARB: 086-03-001-06-02

D–3

--------------------------------------------------------------------------------



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF LEASES

LIST OF LEASES

1. [to come]

D–4

--------------------------------------------------------------------------------



EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF CONTRACTS,
WARRANTIES AND GUARANTIES AND OTHER INTANGIBLE PROPERTY

          THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS, WARRANTIES AND GUARANTIES
AND OTHER INTANGIBLE PROPERTY (this “Assignment”) dated as of__________, 2012,
is between BARBER LANE INVESTORS, LLC, a Delaware limited liability company
(“Assignor”), and __________________________, a __________________________
(“Assignee”).

          A. Assignor owns certain real property and certain improvements
thereon located in the City of Milpitas, County of Santa Clara, State of
California, and more particularly described in attached Exhibit A (the
“Property”).

          B. Assignor has entered into certain contracts which affect the
Property, which contracts are described on Exhibit B attached hereto (the
“Contracts”).

          C. Assignor and Assignee have entered into an Agreement of Purchase
and Sale dated as of __________, 2012 (the “Agreement”), pursuant to which
Assignee agreed to purchase the Property from Assignor and Assignor agreed to
sell the Property to Assignee, on the terms and conditions contained therein.

          D. Assignor desires to assign to Assignee its interest in the
Contracts and in certain warranties, guaranties, and intangible personal
property with respect to the Property (except that, to the extent that any such
Contracts or other agreements are part of portfolio agreements, they shall not
be assignable), and Assignee desires to accept the assignment thereof, on the
terms and conditions below.

          ACCORDINGLY, the parties hereby agree as follows:

          1. As of the date on which the Property is conveyed to Assignee
pursuant to the Agreement (the “Conveyance Date”), Assignor hereby assigns
without recourse or warranty of enforceability all of its right, title and
interest in and to the following:

                    (a) all of the Contracts approved by Assignee and listed on
Exhibit B;

                    (b) any warranties and guaranties (“Warranties and
Guaranties”) made by or received from any third party with respect to any
improvements owned by Assignor on the Property; and

                    (c) any intangible property now owned by Assignor in
connection with the Property excluding claims by Assignor, if any, arising out
of matters occurring before the Conveyance Date.

          2. Assignor hereby agrees to indemnify Assignee against and hold
Assignee harmless from any and all liabilities, losses, damages, claims, costs
or expenses, including,

E–1

--------------------------------------------------------------------------------



without limitation, reasonable attorneys’ fees and costs (collectively,
“Claims”), originating prior to the Conveyance Date and arising out of
Assignor’s obligations under the Contracts.

          3. Concurrently with the conveyance of Assignor’s interest in the
Property to Assignee, Assignee hereby assumes all of Assignor’s obligations
under the Contracts and agrees to indemnify Assignor against and hold Assignor
harmless from any and all Claims originating on or subsequent to the Conveyance
Date and arising out of Assignee’s obligations under the Contracts.

          4. In the event of any dispute between Assignor and Assignee arising
out of the obligations of Assignor under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay the prevailing party’s costs and expenses of such dispute, including,
without limitation, reasonable attorneys’ fees and costs.

          5. This Assignment shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.

          6. This Assignment may be executed in any number of counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

          7. The obligations of Assignor are intended to be binding only on the
property of the Assignor and shall not be personally binding upon, nor shall any
resort be had to, the private properties of any of its trustees, officers,
directors or shareholders, its investment manager, the partners, officers,
directors or shareholders thereof, or any employees or agents of the Assignor or
the investment manager. The obligations of Assignor are subject to the
limitations on liability contained in Section 5.3 of the Agreement.

          Assignor and Assignee have executed this Assignment the day and year
first above written.

E–2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

ASSIGNOR:

BARBER LANE INVESTORS, LLC,
a Delaware limited liability company

 

 

 

 

 

By BH Barber Lane, LLC,
a California limited liability company, its administrative member

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

________________________,

 

 

a __________________________

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

   

 

 

Name:

 

 

 

 

 

   

 

 

Title:   

 

 

 

 

 

   


E–3

--------------------------------------------------------------------------------



EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

REAL PROPERTY DESCRIPTION

Real property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

PARCEL 3, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP, BEING ALL OF
PARCEL E, ETC”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JANUARY 11, 1980 IN BOOK 457
OF MAPS, AT PAGE(S) 18, AND AS CORRECTED BY THAT CERTIFICATE OF CORRECTION,
RECORDED AUGUST 11, 1980 IN BOOK F497 OF OFFICIAL RECORDS, PAGE 35.

APN: 086-03-038 ARB: 086-03-001-06-02

E–4

--------------------------------------------------------------------------------



EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

LIST OF APPROVED CONTRACTS

E–5

--------------------------------------------------------------------------------



EXHIBIT F

TENANT NOTICE LETTER

__________, 2012

 

 

To:

________________________________ (“Tenant”)

 

 

RE:

Assignment of Lease between Barber Lane Investors, LLC, a Delaware limited
liability company (“Lessor”), and Tenant for the space located at 1545 Barber
Lane, Suite _____, Milpitas, California (the “Premises”)

          This is to notify you that the Premises have been acquired by, and the
Lessor’s interest in the Lease has been assigned to, __________________________,
a __________________________ (collectively “Buyer”).

          You are further notified that all rental payments under your Lease
shall be paid to [INSERT PROPERTY MANAGER NAME] (“Property Manager”), at

 

 

 

 

 

PROPERTY MANAGER

 

 

 

 

 

 

 

ADDRESS

 

 

 

 

 

 

 

CITY, STATE ZIP

 

 

 

 

 

 

 

TELEPHONE:

 

 

 

 

 

 

 

FACSIMILE:

 

 

 

 

 

 

in accordance with the terms of your Lease unless you are otherwise notified in
writing by Buyer.

          If you have any questions, please contact Property Manager at the
address set forth above.

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

BARBER LANE INVESTORS, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By BH Barber Lane, LLC, a California limited
liability company, its administrative member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 

F–1

--------------------------------------------------------------------------------



EXHIBIT G

CERTIFICATE OF TRANSFEROR OTHER THAN AN INDIVIDUAL
(FIRPTA AFFIDAVIT)

          Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by BARBER LANE INVESTORS, LLC,
a Delaware limited liability company (“Transferor”), the undersigned hereby
certifies the following on behalf of Seller:

 

 

 

 

1.

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

 

 

 

2.

Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

 

 

 

 

3.

Transferor’s U.S. employer identification number is: __________; and

 

 

 

 

4.

Transferor’s office address is ___________________________________.

          Transferor understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment or both.

          Under penalties of perjury I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have authority to sign this document on
behalf of Transferor.

G–1

--------------------------------------------------------------------------------




 

 

 

 

 

 

Dated: ___________, _______

 

 

 

 

 

 

 

 

SELLER:

 

BARBER LANE INVESTORS, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By BH Barber Lane, LLC, a California limited
liability company, its administrative member


 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

Notice to Transferee (Buyer): You are required by law to retain this Certificate
until the end of the fifth tax year following the tax year in which the transfer
takes place and make the Certificate available to the Internal Revenue Service
if requested to do so during that period.

G–2

--------------------------------------------------------------------------------



EXHIBIT H

TENANT ESTOPPEL CERTIFICATE

          The undersigned, NEW CINGULAR WIRELESS PCS, LLC, a Delaware limited
liability company (“Licensee”), hereby certifies to PERICOM SEMICONDUCTOR
CORPORATION, a California corporation, and its successors and assigns
(collectively “Buyer”), and any lenders and their successors and assigns that
provide Buyer financing in connection with the purchase of the real property
commonly known as 1545 Barber Lane, Milpitas, California (the “Property”), in
which Licensee leases space, hereby certifies the following information with
respect to the License (as defined below) and agrees that you may rely upon the
same in purchasing the Property:

          1. The Antenna Site License Agreement dated November 12, 2003 between
Barber Lane Investors, LLC, a California limited liability company, as successor
in interest to Limar Realty Corp. #1 (“Licensor”), as licensor, and New Cingular
Wireless PCS, LLC, a Delaware limited liability company, as successor in
interest to Bay Area Cellular Telephone Company, a California general
partnership (“Licensee”), as licensee, as amended by that certain First
Amendment to Antenna Site License Agreement dated June 24, 2009 and that certain
Second Amendment to Antenna Site License Agreement dated October 6, 2011
(collectively, the “License”), is in full force and effect and has not been
modified except as follows (if none, so state): None.

          2. Licensee has not assigned or entered into any sublicense of the
License, except for the following (if none, so state):
___________________________________.

          3. Neither Licensee nor, to the best of Licensee’s knowledge, Licensor
is in default thereunder and Licensee claims no defenses or offsets to the
payment of rent or other charges under the License, except as follows (if none,
so state): ___________________________________.

          4. All rent and other charges payable under the License have been paid
through __________, 2012.

          5. Licensee has paid a security deposit to the Licensor in the amount
of $ 0.

          6. After receipt of notice from Licensor, that the sale has been
completed, Licensee will honor the assignment of the Licensor’s interest in the
License.

[Signature page follows]

I–1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Dated: _____________, 2012.

 

 

 

 

 

 

 

 

 

 

LICENSEE:

 

New Cingular Wireless PCS, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

AT&T Mobility Corporation

 

 

 

 

Its:

Manager


 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 

I–2

--------------------------------------------------------------------------------